Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00123-CV

                                      Richard C. RESPONDEK,
                                              Appellant

                                                   v.

                                   SANDPIPER APARTMENTS,
                                           Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV01788
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 7, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed on April 17, 2019. By order dated July 3,

2019, appellant’s third motion for extension of time was granted, extending the deadline to file

appellant’s brief to July 22, 2019. Our order stated that if appellant failed to file his brief by July

22, 2019, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 38.9(a).

Because appellant has failed to file his brief, this appeal is dismissed for want of prosecution. See

id.

                                                    PER CURIAM